Citation Nr: 1725384	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major or unspecified depressive disorder, and generalized anxiety disorder. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for a left shoulder disability. 

5. Entitlement to an evaluation in excess of 10 percent for tinea versicolor. 

6. Entitlement to an evaluation in excess of 10 percent for residuals of a right thumb injury, status post-surgical repair of radial collar ligament with scar. 

7. Entitlement to an evaluation in excess of 30 percent for right carpal tunnel syndrome, status post release (excluding the period of a 100 percent disability rating for post-surgical convalescence from October 24, 2011, to December 1, 2011).

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in July 2015; a transcript of that proceeding has been associated with the electronic claims file.

These matters were previously before the Board in January 2016, at which time they were remanded for further development of the record. 
The United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual employability due to service-connected disabilities (TDIU) may be part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has asserted that he is not capable of substantially gainful employment due to his service-connected right thumb and right hand/wrist disorders.  Thus, a TDIU claim is considered reasonably raised.  Accordingly, the issue has been added to the appeal.  

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a higher rating for tinea versicolor, entitlement to a higher rating for residuals of a right thumb injury, entitlement to a higher rating for right carpal tunnel syndrome, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral hearing loss was not manifest in service or within one year of separation, and is etiologically unrelated to service.

2. Tinnitus was not manifest in-service or within one year of separation, and is etiologically unrelated to service. 

3. The Veteran's left shoulder disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond its natural progression during service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2016).

3. The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159 (b) (2016).

VA's duty to notify was satisfied by letters in May 2009, September 2010, November 2010, October 2011, December 2012, and April 2013. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and his Vocational Rehabilitation folder.  The Veteran has not identified any available and outstanding records that are relevant to the claim decided herein. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Veteran was provided with VA examinations in connection with his claims for service connection for tinnitus, hearing loss, and a left shoulder disability.  The examinations and opinions, particularly when viewed in combination, are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology, or lack thereof. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds the examinations and the opinions adequate and sufficient to decide the merits of the Veteran's claims.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate. 38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above, the Board will proceed to review the merits of the issues on appeal.

I. Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are directly related to noise exposure during active service.  Specifically, he claims that his hearing problems and tinnitus began in-service after being exposed to noise from training exercises (e.g., machine guns, shooting ranges, grenades, tanks, and convoys) and in the course of his duties as a cook/food services specialist (e.g., pots, pans, mixers, etc.). See April 2014 NOD, and Hearing Transcript. 

The medical evidence of record shows that the Veteran has a current bilateral hearing loss disability and tinnitus. See June 2013 VA Audiological Examination. 

During his initial September 1991 entrance examination the pure tone thresholds, in decibels, were as follows: 10 (500 Hertz (Hz), 10 (1000 Hz), 15 (2000 Hz), 5 (3000 Hz), and 0 (4000 Hz) in the right ear and 10 (500 Hz), 15 (1000 Hz), 25 (2000 Hz), 25 (3000 Hz) and 15 (4000 Hz) in the left ear. 

In an October 1993 Reference Audiogram Report, the pure tone thresholds, in decibels, were as follows: 15 (500 Hz), 15 (1000 Hz), 20 (2000 Hz), 25 (3000 Hz) and 10 (4000 Hz) in the right ear and 15 (500 Hz), 15 (1000 Hz), 20 (2000 Hz), 10 (3000 Hz) and 00 (4000 Hz) in the left ear.  It was noted that his hearing loss profile was H-1. 

In a January 1994 Reference Audiogram report, the pure tone thresholds, in decibels, were as follows: 10 (500 Hz), 15 (1000 Hz), 20 (2000 Hz), 20 (3000 Hz), 10 (4000 Hz) in the right ear and 10 (500 Hz), 5 (1000 Hz), 10 (2000 Hz), 5 (3000 Hz) and 00 (4000 Hz) in the left ear.  It was noted that the Veteran was routinely exposed to hazardous noise. 

In a July 1994 Hearing Conservation Data report, the pure tone thresholds, in decibels, were as follows: 10 (500 Hz), 15 (1000 Hz), 25 (2000 Hz), 20 (3000 Hz) and 5 (4000 Hz), and 10 (500 Hz), 10 (1000 Hz), 15 (2000 Hz), 10 (3000 Hz) and 00 (4000 Hz) in the left ear. 

A separation examination is not of record.

The evidence outlined above demonstrates current diagnoses of bilateral hearing loss and tinnitus, as well as in-service noise exposure and shifts in hearing thresholds.  The remaining question for consideration here is whether the currently diagnosed hearing loss and/or tinnitus is/are etiologically related to service.  
In this case, the only medical opinions of record are against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

The Board briefly notes that a June 2013 VA examiner provided negative nexus opinions concerning hearing loss and tinnitus; however, the Board found these opinions to be inadequate (see January 2016 remand) and remanded the claims for addendum opinions.  Addendum VA opinions were obtained in April 2016, at which time the examiner opined that the Veteran's current hearing loss was not caused by or a result of military service, to include noise exposure.  The examiner specifically found that the enlistment examination revealed normal hearing in both ears from 500-6000 Hz and that subsequent hearing tests conducted in October 1993, January 1994, and July 1994 revealed normal hearing, bilaterally, with no permanent significant threshold shifts noted in either ear.

In support of her conclusion, the examiner also cited to the The Institute of Medicine Study (2005) "Noise and Military Service: Implications for Hearing Loss and Tinnitus," which notes: "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

With respect to tinnitus, the examiner opined that such disorder was not caused by military noise exposure.  The examiner reasoned that the Veteran had only reported the onset of tinnitus as being 5 to 6 years prior (i.e., 15 to 16 years after separation from service) and that his tinnitus was instead attributable to hearing loss. 

The April 2016 VA examiner confirmed her previous findings in a September 2016 addendum opinion.  The examiner augmented her prior opinion/rationale with the following explanation: "It should be noted that there was a 20 dB shift in the right ear at 3000 Hz when referencing his enlistment audiogram conducted on 9/17/91 and his reference audiogram conducted on 10/05/93.  The 25dB threshold is still considered within the normal hearing range.  However, hearing threshold improved by 5 dB on subsequent exams.  A 15 dB shift in isolation at one frequency is not considered a significant shift.  There is a 10dB test re-test reliability which could account for this shift.  As such, the threshold at that frequency is still considered within normal limits and does not account for a significant threshold shift in the right ear.  The left ear had no significant threshold shift at any frequency. 

The VA examiner thus concluded that the Veteran's documented self-report of military noise exposure did not result in a permanent threshold shift in hearing and, therefore, did not contribute to his current bilateral hearing loss.  The examiner instead attributed the Veteran's hearing loss to presbycusis (normal aging process), as he had denied any history of non-military noise exposure or a familial history of hearing loss.  

With respect to tinnitus, the examiner again concluded that such disorder was not caused by military noise exposure.  In so finding, she cited to IOM Study "Noise and Military Service: Implications for Hearing Loss and Tinnitus" (2005), which notes, in part, "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  The VA examiner stated that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; however, in this case, the Veteran had reported the onset of tinnitus many years after leaving military service. 

The Board finds the April 2016 and September 2016 VA opinions to be highly probative as to the issue of nexus.  Indeed, they were based on a thorough review of the service treatment records (STRs) and audiogram findings therein; they considered the Veteran's statements as to onset; and they were supported by a sound medical rationale and medical studies. See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Notably, there are no medical opinions of record to the contrary.  

There is no other basis upon which to grant service connection for hearing loss or tinnitus in this case.  As confirmed by the April 2016/September 2106 VA examiner, the Veteran's hearing was normal (despite some shifts in hearing thresholds) throughout service and STRs are otherwise silent as to complaints, treatment, or diagnoses pertaining to hearing loss or tinnitus. See 38 C.F.R. § 3.303(a), (b).  There is also no evidence to suggest that the Veteran's hearing loss was manifest to a compensable degree with in the first post-service year; in fact, post-service treatment records do not show complaints of hearing loss and/or tinnitus until more than a decade after his separation from service.  See 38 C.F.R. § 3.307(a)(3), 3.309(a); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  Lastly, the Veteran has not expressly endorsed, and the record does not otherwise show a continuity of audiological symptomatology since service. See 38 C.F.R. § 3.303(b). 

In short, the most probative evidence of record - namely, the April 2016 and September 2016 VA medical opinions - unequivocally demonstrates that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are not etiologically related to service, to include as a result of any acoustic trauma sustained therein.  

With regard to the appellant's own contentions, the issues on appeal are based on the contentions that hearing loss and tinnitus are related to the Veteran's service, to include noise exposure therein.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), to include experiencing hearing symptoms and ringing in the ears, determining the precise etiology of the Veteran's hearing loss and tinnitus is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss and tinnitus.  Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana, 24 Vet. App. at 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the April 2016 and September 2016 VA opinions, both of which determined that the Veteran's bilateral hearing loss and tinnitus are not related to his service. Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis. 38 U.S.C.A. § 5107 (b).

Left Shoulder Disability

The Veteran seeks service connection for a left shoulder disability.  During his hearing before the undersigned, he reported that he experienced left shoulder pain prior to service, but subsequently sustained a shoulder injury while doing pull-ups in-service and aggravated the shoulder condition therein. See also June 2014 NOD. 

The presumption of soundness provides that a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304 (b) (2016).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A September 1991 entrance Report of Medical History reflects that the Veteran endorsed having had a painful or trick shoulder; he specifically reported that he had dislocated the left shoulder in 1985, that it was popped back into place, and that he wore a brace for one month thereafter.  However, as the Veteran's enlistment medical examination found no clinical evidence of a left shoulder condition, the presumption of soundness attaches. 38 U.S.C.A. § 1111 (West 2015).  

The Veteran's reports of preexisting disability alone, "in the absence of any contention that [he] never made the statements attributed to him," may, however, constitute clear and unmistakable evidence sufficient to rebut the preexistence prong of the presumption of soundness. Horn v. Shinseki, 25 Vet. App. 231, 237-238 (2012) (discussing Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that a medical opinion based on reports of preservice medical history may rebut the preexistence prong even where there is a lack of recorded history or contemporaneous clinical evidence. Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000).

In this case, the Veteran is competent to report having been given a diagnosis of a dislocated left shoulder/left shoulder problems prior to his enlistment. See Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4.  His reports are credible and entitled to probative weight, as they have been largely internally consistent over several decades.  Moreover, after a thorough review of the STRs and the Veteran's statements as to onset, the March 2016/September 2016 VA examiner unequivocally found that the Veteran's left shoulder problems pre-existed service.  The Board finds that the VA opinion and the Veteran's reports, together, constitute clear and unmistakable evidence that rebuts the preexistence prong of the presumption of soundness.

Since the Veteran's left shoulder disability clearly and unmistakably preexisted service entrance, the remaining question is whether the currently diagnosed left shoulder disability clearly and unmistakably was not aggravated by service. 

Here, other than the September 1991 Report of Medical History, service treatment records are silent as to complaints, treatment, or diagnoses referable to the left shoulder.  Following service, the Veteran was first treated for left shoulder pain in 2007-2008, at which time he reported that his left shoulder had been "falling out of place" for years and that he believed it was due to performing "a lot of push-ups" in the military.  

A VA medical opinion (and addendum opinion) was obtained in March 2016 (with addendum opinion in September 2016) to address the issue of aggravation.  The examiner reviewed the Veteran's service treatment records, post-service treatment records, and his statements as to onset (i.e., prior to service) and aggravation (i.e., during service as a result of push-ups/pull-ups).  The examiner opined that no aggravation was found to suggest cause, effect, or worsening of the left shoulder condition while on active duty.  The examiner reasoned the following: (1) that the Veteran's left shoulder problems began before service in 1985, seven years prior to service; (2) that STRs were silent for injury or aggravation; and (3) that pull-ups do not cause shoulder dislocation and that there is no evidence that push-ups or pullups cause shoulder dislocation or pain without evidence of deterioration.  

The Board finds the opinions expressed in the March 2016 VA examination report and September 2016 addendum opinion report to be of significant probative value. The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations. See Neives- Rodriguez and Prejean, supra.  There are no opinions of record to the contrary.  

The Board acknowledges that the VA examiner did not use the phrase "clear and unmistakable" with respect to whether the Veteran's left shoulder disability was permanently aggravated by service.  The rationale, however, clearly demonstrates that the examiner found that the Veteran had a preexisting left shoulder disability that was not aggravated beyond its natural progression by service, based on the evidence that the Veteran received no treatment for left shoulder problems during service and that his reports of pain/popping associated with push-ups/pull-ups would not cause dislocation or pain in the absence of deterioration.  

In light of the foregoing, while not using the term "clear and unmistakable," the Board finds that it is undebatable that the examiner found that there was no aggravation of the Veteran's left shoulder disability in-service. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)). 

The only other opinion on the question of aggravation is that of the Veteran.  In his written statements and during the Board hearing, the Veteran stated that push-ups and pull-ups during service aggravated his left shoulder disability, and continues to affect him to this day.  The Veteran is competent to testify as to his observations.  In addition, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran is thus competent to state that he experienced left shoulder pain/popping that seemed to have been the result of service based on the time he began experiencing this pain.  However, as to the question of whether the left shoulder symptoms in-service constituted aggravation of the preexisting left shoulder disability, the specific, reasoned opinion of the trained health care provider who conducted the March 2016 VA examination (and September 2016 addendum opinion report), based on an analysis of all the evidence of record, is of far greater probative weight than the Veteran's lay observation regarding experiencing left shoulder pain/popping during service.  The nexus issue presented in this case requires medical evidence to resolve due its complexity.  The only medical evidence of record is against the claim.  The Board therefore finds that the evidence clearly and unmistakable indicates that the left shoulder disability was not aggravated beyond its natural progression during service.

The presumption of soundness with regard to the left shoulder has therefore been rebutted.  As the above analysis also reflects that the preexisting left shoulder disability was not aggravated beyond its natural progression by service, entitlement to service connection for a left shoulder disability is not warranted. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left shoulder disability is denied. 


REMAND

Acquired Psychiatric Disorder

The Veteran contends he suffers from PTSD as a result of a stressor event that occurred while he was stationed in Haiti (attached to HSC, 1st Bn, 3rd Special Forces Group Airborne) from October 1994 to March 1995.  Specifically, during his hearing and in other statements of record, the Veteran reported that his supervisor (an E-8) pointed a pistol at him ("He said he thought I was a Haitian") and told him that he would have shot him if he had not been wearing an Army PT shirt. See Hearing Transcript, p. 8.  Thereafter, he stated that "they quarantined me and they made me sleep outside where everyone else slept inside."  The Veteran testified that he filed a report with the JAG in Port-au-Prince, but nothing ever came of this.  He also testified that he has nightmares about witnessing locals performing voodoo ceremonies and seeing "a lot of dead children and animals just floating everywhere" after heavy rains in Haiti. See Hearing Transcript, p. 8.

The record verifies the Veteran's claims regarding serving in Haiti.  The record, however, is negative for any other evidence that verifies his stressors - i.e., his supervisor pointing a pistol at him and seeing dead animals/people floating in the water.  In this regard, while the Veteran claims that he filed a report with the JAG, service department records do not document the filing of any such incident report.  Moreover, in July 2016, the Defense Personnel Records Information Retrieval System (DPRIS) notified VA that it had researched the historical information and was unable to locate any information concerning the stressor incidents.  Later in August 2010, the RO made a formal finding that there was not enough information to undertake additional steps to verify the Veteran's stressor.  

The Board notes that the Veteran underwent a VA psychiatric examination in April 2016, at which time the examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner diagnosed unspecified depressive disorder and provided a negative nexus opinion.  Some VA treating examiners have diagnosed PTSD.  See, e.g., July 2013 VA Mental Health Record.  Post-service records also show the Veteran being diagnosed with anxiety disorder.  Thus, the Board finds that an addendum opinion is necessary to reconcile the prior diagnoses with the current diagnosis.  

Tinea Versicolor 

The Veteran's service-connected condition of tinea versicolor is presently rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806.  

Under Diagnostic Code 7806 for dermatitis or eczema, a 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted.

In this case, the Veteran underwent a VA skin examination (DBQ) in August 2016.  At that time, the examiner provided a diagnosis of tinea versicolor and noted that current treatment of the skin condition included the constant or near-constant use of Cyproheptadine, an oral antihistamine.  Other medications included constant or near-constant use of Ketocon, an anti-fungal medication.  In a December 2016 addendum, the VA examiner confirmed that Cyproheptadine was considered systemic therapy.  

In Warren v. McDonald, 28 Vet. App. 194, 197 (2016), the Court found that the types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs" but rather, compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  The Court further observed that "[t]he guidelines for rating skin conditions, set forth in the VA Adjudication Procedures Manual (M21-1MR), provide that '[t]he term "systemic therapy such as corticosteroids or other immunosuppressive drugs," that is contained in certain [diagnostic codes] under 38 C.F.R. § 4.118, refers to any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder.' M21-1MR, Part III, subpt. iv, ch. 4, sec. J(3)(f)."  Id. at 198.  

In light of the above, the Board finds that an addendum opinion is necessary to clarify the type of medication the Veteran uses to treat his skin disability. 

Residuals of a Right Thumb Injury and Right Carpal Tunnel Syndrome 

The Veteran seeks higher ratings for the service-connected right thumb and right carpal tunnel syndrome (wrist) disabilities.  He was afforded a VA hand and finger examination (DBQ) in August 2016.  However, the VA examination is inadequate because VA joint examinations must include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the VA examination does not satisfy the requirements under Correia, another VA examination that evaluates both the right wrist/carpal tunnel syndrome (status post release) and right thumb (status post-surgical repair) is required in this case. 

TDIU 

As noted in the Introduction, the Veteran has asserted that he is not capable of substantially gainful employment due to his service-connected right thumb and right hand/wrist disorders.  Therefore, a claim for a TDIU has been reasonably raised.  The RO, however, should develop and consider this issue in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA. 

2. Obtain an addendum opinion from the April 2016 VA psychiatric examiner (or if unavailable, another appropriate medical professional).  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion. The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

(a) While a diagnosis of PTSD was not rendered on VA examination in April 2016, please reconcile that determination with the previous diagnoses of PTSD noted in the VA treatment records.  See, e.g., July 2013 VA Mental Health Record.  If it is the examiner's medical judgement that the previous diagnoses of PTSD noted in the VA treatment records are invalid, the examiner should provide an explanation for this assessment. 

(b) In regard to the previous diagnoses of anxiety disorder noted in the VA treatment records, is it at least as likely as not (i.e., probability of 50 percent or higher) that any such disorder is related to or had its onset in service, including as due to the claimed stressor events?  If it is the examiner's medical judgement that the previous diagnoses of anxiety disorder noted in the VA treatment records are invalid, the examiner should provide an explanation for this assessment. 

The examination report must include a complete rationale for all opinions expressed. 

3.  Return the August 2016 VA skin examination report with December 2016 addendum opinion to the examiner (or another appropriate examiner if unavailable) for another addendum opinion.  The examiner is asked to answer the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that Cyproheptadine, an oral antihistamine, IS a corticosteroid or other immunosuppressive drug?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that Cyproheptadine, an oral antihistamine, is LIKE or SIMILAR to a corticosteroid or other immunosuppressive drug?  Please explain. 

(c) Is it at least as likely as not (i.e., probability of 50 percent or higher) that Ketocon, an anti-fungal medication, IS a corticosteroid or other immunosuppressive drug?

(d) Is it at least as likely as not (i.e., probability of 50 percent or higher) that Ketocon, an anti-fungal medication, is LIKE or SIMILAR to a corticosteroid or other immunosuppressive drug?  Please explain. 

4. The Veteran should be afforded a VA hand/wrist/finger examination to ascertain the severity and manifestations of his service-connected (a) residuals of a right thumb injury, status post-surgical repair of radial collar ligament with scar, and (b) right carpal tunnel (wrist), status post release.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disabilities under the rating criteria.  In light of Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should provide the range of motion of the bilateral wrists and bilateral thumbs/fingers in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.  The examiner should also state whether there is any ankylosis.

The examiner is also requested to provide an opinion on occupational functioning with respect to the right thumb and right hand/wrist (carpal tunnel syndrome) disabilities under evaluation.  In particular, the examiner should discuss the functional impairment of the Veteran's right thumb and right wrist/hand disabilities, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks. 

5. Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


